PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/687,447
Filing Date: 18 Nov 2019
Appellant(s): ELIAZ, ISAAC



__________________
Steven B. Kelber
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 8, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The provisional rejection of claims 7-8 on the ground on nonstatutory double patenting as being unpatentable over claims 2-12 of copending Application No. 16/439,563 in view of Yan is withdrawn because Applicant filed a terminal disclaimer.

(2) Response to Argument
Appellant argues that the Examiner’s reliance on Yan to modify the teachings of K-J is hindsight reliance on Applicant’s specification because there is no apparent relationship between the impact of administration for MCP for prostate cancer and any impact on kidney damage or galectin-3 levels.  This argument is not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   In this instance, K-J teaches that MCP binds to the carbohydrate recognition domain of galectin-3, thereby impairing binding-related functions (page 6, last paragraph).  Yan teaches that MCP binds to and suppresses the activity of gal-3 (page 201, last paragraph).  These teachings are not gleaned from applicant’s disclosure.  The relationship between the teachings is that MCP binds to gal-3 and suppresses its activity.
Appellant argues that K-J does not attribute kidney improvement to reduction of gal-3 expression because K-J teaches that other pathways could also modulate proliferation, such as MAP kinase activation.  This argument is not persuasive.  K-J does teach that MCP might not act only though galectin 3 (page 6, last paragraph), but K-J focuses on modulation of galectin-3 as a strategy to reduce acute kidney injury (see the title, abstract, page 6, first paragraph, and page 8, last paragraph).  
Appellant argues that K-J’s suggestion at the end of the document for treating acute kidney injury is only a suggestion to further experiment.  One rationale for obviousness is some teaching, suggestion, or motivation in the prior art. The teaching, suggestion, or motivation is in the last paragraph of KJ, which states that MCP is a potential therapy or acute kidney injury, and suggests to examine the timing of treatment.  There was a reasonable expectation of success because KJ identified at least one mechanism for the suggested treatment (galectin-3 pathway) and because the effect of MCP was long-term. "Obviousness does not require absolute predictability of success." Id. at 903, 7"USPQ2d at 1681.
Appellant argues that the skilled artisan would not administer MCP in order to lower gal-3 levels because K-J teach that current thinking indicates that high levels of gal-3 might be diseases, but K-J is studying acute kidney injury.  Page 1, right column.  Administration of MCP reduced gal-3 expression at day 14 (Figure 3), when mice are in the recovery phase (last paragraph on page 4).  The skilled artisan would administer MCP to reduce gal-3 expression as taught by K-J.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144.04.  
Appellant argues that there is no reasonable expectation of success because K-J teaches that MCP might treat kidney injury via multiple pathways.  This argument is not persuasive because K-J teaches that MCP treats kidney injury, regardless of whether multiple pathways are involved, and the claimed dose is very broad.  To illustrate the breadth of the claims, the average body mass globally is around 60 kg.  The claimed dose is 10-750 mg/kg/day, which amounts to from 600 mg to 45 grams per day for an average human.  There is no evidence in the specification that the claimed range is critical.  
Appellant argues that the Yan reference is unrelated to galectin-3 expression, and that the ability of MCP to inhibit the formation and release of prostate cancer tumor emboli is not related to levels of expression of gal-3.  This argument is not persuasive.  Yan teaches that MCP antagonizes gal-3, which results in suppression of cancer metastasis (page 197, last paragraph).  MCP binds to and suppresses the activity of gal-3 (page 201, last paragraph).  These teachings are taken only from Yan and not from Applicant’s specification.  

Appellant argues that Yan quotes a study by Azemar, and Azemar teaches that that it is the tendency of MCP to bind to gal-3 receptor sites which makes MCP effective.  The examiner notes that Azemar is not cited in the rejection.  K-J teaches that MCP binds to the carbohydrate recognition domain of galectin-3, thereby impairing binding-related functions (page 6, last paragraph).  Yan teaches that MCP binds to and suppresses the activity of gal-3 (page 201, last paragraph).  Thus, all three of K-J, Yan, and Azemar teach a common mechanism of MCP binding to gal-3.  The motivation to combine K-J and Yan is that they teach the common mechanism of MCP binding to gal-3, and Azemar does not contradict this teaching.  

Appellant argues that the claims require some showing of MCP to effectively reduce gal-3 expression and thereby treat kidney injury.  This argument is not persuasive for the following reasons.
 “Treating a mammal which benefits from a reduction in available circulating galectin-3” as recited in the preamble does not require that the prior art intends or teaches a reduction in available circulating galectin-3.  The body of the claims sets forth all of the limitations of the claimed invention, and the preamble only states the intended mechanism of action. The preamble, in this instance, does not provide any distinct definition of the claimed invention’s 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144.04.  In this instance, the reason to combine K-J and Yan is that they teach a common mechanism of MCP binding to gal-3, and the mechanism taught by the prior art does not have to be the same as the one recited in the preamble of the claims.  It is further noted that the effects of administering MCP are inherent because a compound and its properties are inseparable. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAYLA D BERRY/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623       
                                                                                                                                                                                                 /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.